Citation Nr: 0703754	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  03-35 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to an effective date earlier than February 
11, 1993, for the grant of service connection for post-
traumatic stress disorder (PTSD). 

2.  Entitlement to a rating in excess of 30 percent for PTSD 
during the period from February 11, 1993 to June 21, 1995.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to May 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
By a rating action in May 1996, the RO granted service 
connection for PTSD, and assigned a 30 percent disability 
rating, effective June 22, 1995.  The veteran perfected a 
timely appeal to the rating assigned for his PTSD.  
Subsequently, in a November 1996 rating action, the RO 
increased the evaluation for the veteran's PTSD from 30 
percent to 100 percent, effective June 22, 1995.  

By a rating action in April 2000, the RO assigned an earlier 
effective date of February 11, 1993 for the grant of service 
connection for PTSD evaluated at 30 percent disabling, and 
confirmed the 100 percent evaluation previously assigned, 
effective June 22, 1995.  The veteran appealed the effective 
date assigned for the grant of service connection as well as 
the rating assigned during the period from February 11, 1993 
through June 21, 1995.  

In a December 2005 statement, the veteran appears to be 
raising a claim of clear and unmistakable error in the 
September 1988 Board decision that denied service connection 
for a psychiatric disorder.  To the extent that this 
statement might be construed as alleging CUE, which the Board 
does not, it is entirely insufficient.  Nonetheless, the 
claim of CUE is not inextricably intertwined with the issue 
of earlier effective date for the grant of service connection 
for PTSD because an earlier effective date claim flows 
directly from the award of service connection whereas a CUE 
claim is premised upon an error in a prior, final 
adjudication.  Phillips v. Brown, 10 Vet. App. 25, 33 (1997).  
In other words, issues of CUE and earlier effective date are 
separate claims to be decided on their own merits.  Id.  

To the extent that the veteran wishes to raise a CUE claim as 
to the September 1988 Board decision, he can file a motion 
asking that the Board revise this decision based on "clear 
and unmistakable error" (CUE).  The motion should be sent to 
the Director, Management and Administration, at the Board.  

In his substantive appeal (VA Form 9), dated in November 
2003, the veteran requested a personal hearing before a 
Member of the Board (i.e., a Travel Board hearing).  By 
letter dated in May 2006, the veteran was informed that he 
was scheduled to appear before a Member of the Board on June 
29, 2006.  Of record is a report of contact (VA Form 119), 
dated June 29, 2006, wherein it was indicated that in the 
course of discussing the veteran's appeal with him prior to 
the hearing, he became angry and left; therefore, the hearing 
was considered as cancelled.  


FINDINGS OF FACT

1.  In a decision dated September 30, 1988, the Board denied 
a claim of entitlement to service connection for an acquired 
psychiatric disorder.  

2.  The veteran sought to reopen his claim of entitlement to 
service connection for an acquired psychiatric disorder at a 
personal hearing at the RO on February 11, 1993.  

3.  By a rating action of May 1993, the RO deferred action on 
the veteran's claim for service connection for a nervous 
disorder.  

4.  In a statement in support of claim (VA Form 21-4138), 
dated June 22, 1995, the veteran requested that his claim for 
service connection for PTSD be reopened.  

5.  A VA compensation examination, conducted in February 
1996, reported a diagnosis of PTSD.  

6.  In May 1996, the RO granted service connection and 
assigned a 30 percent rating for PTSD, effective June 22, 
1995.  Subsequently, in November 1996, the RO increased the 
evaluation for PTSD from 30 percent to 100 percent, effective 
June 22, 1995.  

7.  Received in April 2000 was a service medical record, 
dated July 22, 1985, indicating that the veteran had received 
ongoing evaluation for anxiety and irritability, and that the 
level and his disability appeared to render him ineffective 
for a leadership position.  

8.  Subsequently, in a rating action of April 2000, the RO 
assigned an effective date of February 11, 1993, for the 
grant of service connection for PTSD; the RO granted service 
connection for PTSD based in part on the new service medical 
record.  

9.  During the period from February 11, 1993, to June 21, 
1995, the veteran's PTSD symptomatology was not productive of 
more than definite social and industrial impairment.  


CONCLUSIONS OF LAW

1.  An effective date of June 1, 1987 is warranted for the 
grant of service connection for PTSD.  38 U.S.C.A. §§ 1110, 
5103A, 5107, 5110 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.156(c), 3.159, 3.400 (2006).  

2.  The criteria for an evaluation in excess of 30 percent 
for PTSD, for the period from February 11, 1993, to June 21, 
1995, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in essence, 
that VA must provide notice "upon receipt" and "when" a 
substantially complete application for benefits is received.  
The "notice" to the claimant is to include a request for any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  The "notice" also requires that VA 
will inform the claimant which information and evidence, if 
any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to 
obtain on behalf of the claimant.  VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Pelegrini II also 
mandated that notice precede an initial unfavorable AOJ 
(agency of original jurisdiction) decision on a service 
connection claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applies to all five elements of a service 
connection claim. Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) requires VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess .  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the sequence of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to prejudice to the veteran.  
As such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

The Board concludes that the information and discussions as 
contained in the April 2000 rating decision, the September 
2003 statement of the case (SOC), and in letters sent to the 
veteran in July 2003, December 2003, and March 2006 have 
provided him with sufficient information regarding the 
applicable regulations.  The content of the letters complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Additionally, these documents notified him of 
his responsibility to submit evidence which showed that his 
service-connected PTSD has increased in severity; of what 
evidence was necessary to establish an earlier effective 
date; why the current evidence was insufficient to award the 
benefits sought, and suggested that he submit any evidence in 
his possession.  The veteran was also afforded an opportunity 
to testify at a personal hearing, but he failed to report.  
The veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how the claim was still deficient.  
Further, the veteran has not identified the existence of any 
relevant evidence that has not been obtained or requested.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Consequently, the Board concludes that it may proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In this case, while the veteran was not informed of VCAA 
notice provisions pertaining to the effective date for the 
grant of service connection for PTSD under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) prior to 
initial adjudication of his claim, he was notified of the law 
and regulations pertaining to effective dates in the SOC, and 
was given ample opportunity to provide additional evidence or 
argument.  Despite the absence of an initial VCAA notice 
provided to the veteran on the effective date element, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim for an earlier 
effective date and is familiar with the law and regulations 
pertaining to the claim.  See Desbrow v. Principi, 17 Vet. 
App. 207 (2004); Valiao v. Principi, 17 Vet. App. 229, 232 
(2003) (holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision").  Therefore, 
the Board finds that the duty to assist and notify as 
contemplated by applicable provisions, including the VCAA, 
has been satisfied.  Accordingly, appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


II.  Factual background.

The record indicates that the veteran served on active duty 
from January 1967 to May 1987.  He was awarded the National 
Defense Service Medal; the Vietnam Campaign Medal; the 
Vietnam Service Medal; and the Combat Infantryman's Badge.  
He served as an Armor Crewman.  

The veteran's initial claim for service connection for an 
anxiety and nervous disorder (VA Form 21-4138) was received 
in June 1987.  By a rating action, dated in February 1988, 
the RO denied service connection for the claimed nervous 
disorder, manifested by anxiety and chest pain.  He perfected 
a timely appeal to that decision.  

By a decision in September 1988, the Board determined that 
any inservice anxiety was related to situational stress, and 
no chronic acquired psychiatric disorder was shown present in 
service or was currently demonstrated.  The Board's decision 
is final.  38 U.S.C.A. § 7104.  

On February 11, 1993, the veteran appeared at a hearing 
before a hearing officer at the RO to present testimony 
regarding an unrelated issue.  At that time, the veteran 
requested that his claim be amended to include entitlement to 
service connection for a psychiatric disorder.  Submitted in 
support of his claim were VA progress notes, dated from 
August 1991 to March 1994, reflecting treatment primarily for 
a gastrointestinal disorder and hearing loss; these records 
do not reflect any complaints, findings, or treatment for a 
psychiatric disorder.  

Received in October 1995 were VA progress notes dated from 
August 1991 through October 1995.  The veteran was seen at a 
VA mental health clinic in August 1995, at which time it was 
noted that he was referred for evaluation of PTSD.  The 
examiner noted that the veteran described classic PTSD 
symptoms.  Following a VA examination in February 1996, the 
veteran was diagnosed with PTSD, chronic, delayed; the 
examiner stated that the veteran exhibited significant and 
profound social impairment and occupational impairment as a 
result of the PTSD.  

Based upon the above clinical findings, in a May 1996 rating 
decision, the RO granted service connection for PTSD; a 30 
percent disability rating was assigned, effective June 22, 
1995.  Subsequently, in a rating action dated in November 
1996, the RO assigned a 100 percent disability rating for 
PTSD, effective June 22, 1995.  A notice of disagreement with 
the effective date of the grant of service connection for 
PTSD was received in December 1997, and a statement of the 
case was issued in December 1998; however, a substantive 
appeal was not received until December 1999.  By letter, 
dated December 13, 1999, the veteran was informed that his VA 
Form 9 was not timely; therefore, his form was accepted as a 
reopened claim.  

Received in April 2000 was a statement from the veteran 
wherein he requested an earlier effective date for the grant 
of service connection for PTSD.  Submitted in support of the 
veteran's claim was the report of a case summary and records 
review conducted by a psychologist at the Central Texas 
Veterans Health Care System, dated April 20, 2000.  The 
psychologist noted that the veteran's military medical 
records contain a variety of references to anxiety, 
agitation, and irritability; and, the collective evidence is 
quite clear that the veteran has been repeatedly diagnosed 
with PTSD.  The psychologist stated that it was his opinion 
that the veteran has suffered from PTSD to one degree or 
another since his diagnosis of "severe anxiety reaction 
better known as combat exhaustion" in the evaluation 
conducted by a military psychologist in the Republic of 
Vietnam dated in June of 1971.  The psychologist noted that 
the veteran's mental health, job performance, and 
disciplinary record, the March 1996 VA examination, and the 
vet center examination were consistent with the course of 
PTSD since June of 1971.  

By a rating action in April 2000, the RO determined that 
service connection for PTSD evaluated as 30 percent should be 
granted effective February 11, 1993, and continued at the 100 
percent evaluation, effective June 22, 1995.  

III.  Legal Analysis-EED-S/C for PTSD.

Unless specifically provided otherwise in this chapter, the 
effective date of an original award based on an original 
claim, a claim reopened after final adjudication or a claim 
for increase of compensation shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefore.  The effective date of 
disability compensation to a veteran shall be the day 
following the date of discharge or release if application 
therefore is received within one year from such discharge or 
release.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2006); 38 
C.F.R. § 3.400(b) (2) (i), (r) (2006).  

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  VA 
regulations also provide that the terms claim and application 
mean a formal or informal communication in writing requesting 
a determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Generally, 
the date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. 
§ 3.1(r).  

The veteran maintains that the effective date for service 
connection for PTSD should, at least, revert to 1987, when he 
filed his original claim for service connection for anxiety 
with chest pain and a psychiatric disorder.  

Effective dates based on new and material evidence (38 C.F.R. 
§ 3.156); service department records: To agree with 
evaluation (since it is considered these records were lost or 
mislaid) or date of receipt of claim on which prior 
evaluation was made, whichever is the later, subject to rules 
on original claims filed within 1 year after separation from 
the service.  38 C.F.R. § 3.400(q) (2) (2006).  

Where the new and material evidence consists of a 
supplemental report from the service department received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudication agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have not been located and forwarded to VA.  The retroactive 
evaluation of disability resulting from disease or injury 
subsequently service connected on the basis of the new 
evidence from the service department must be supported 
adequately by medical evidence.  Where such records clearly 
support the assignment of a specific rating over a part or 
the entire period of time involved, a retroactive evaluation 
will be assigned accordingly except as may be affected by the 
filing date of the original claim.  38 C.F.R. § 3.156 (c) 
(2006).  

In Spencer v. Brown, 4 Vet. App. 283, 293 (1993), the United 
States Court of Appeals for Veterans Claims noted the 
following: A claim which is "reopened" under the section 5108 
on the basis of "new and material evidence" from other than 
service department reports is essentially a new claim, rather 
than a continuation of the prior claim, and the function of 
reopening under section 5108 is to remove the statutory 
finality bar of section 7104 (b).  

In contrast, where the claim is reopened on the basis of new 
and material evidence from service department reports, the VA 
has consistently treated it as a true "reopening" of the 
original claim and a review of the former disposition in 
light of the service department reports which were considered 
to have been lost or mislaid, and the award of benefits is 
made retroactive to the date of the original claim.  See 38 
C.F.R. § 3.400(q)(2); VA G.C. Digested Opinion, July 17, 1984 
stating that section 3.400(q)(2) reflects "a longstanding VA 
policy treating supplemental service department reports 
correcting prior erroneous reports as providing a basis for 
an award of benefits based on the veteran's original claim."  

As noted above, the veteran filed his initial claim for 
service connection for an anxiety disorder in June 1987.  In 
September 1988, the Board denied the veteran's claim, based 
on a finding that no chronic acquired psychiatric disorder 
was shown to be present in service or was currently 
demonstrated.  On February 11, 1993, while presenting 
testimony regarding another issue at a hearing before a 
hearing officer at the RO, the veteran requested that his 
claim be amended to include the issue of service connection 
for a psychiatric and/or a nervous disorder.  A VA 
compensation examination, dated in February 1996, reported a 
diagnosis of PTSD, chronic, delayed.  In a May 1996 rating 
decision, the RO granted entitlement to service connection 
for PTSD and assigned a 30 percent rating, effective June 22, 
1995.  Subsequently, by a rating action of November 1996, the 
RO assigned a 100 percent rating for PTSD, effective June 22, 
1995.  In April 2000, the veteran requested an earlier 
effective date for the grant of service connection for PTSD.  
And, in April 2000, the RO assigned an effective date of 
February 11, 1993 for the grant of service connection of PTSD 
evaluated as 30 percent disabling, and continued the 100 
percent rating for PTSD effective June 22, 1995.  

Under governing law, the effective date of an award of 
disability compensation, in conjunction with a grant of 
entitlement to service connection on a direct basis, shall be 
the day following separation from active service or the date 
entitlement arose, if the claim is received within one year 
of separation from service; otherwise, the effective date 
shall be the date of receipt of the claim, or the date 
entitlement arose.  38 U.S.C.A. § 5110(a).  

In this case, the effective date would, under normal 
circumstances, be February 11, 1993, as that was the date of 
receipt of the veteran's current claim.  However, this case 
involves the situation where new and material evidence was 
received, consisting of "a supplemental report from the 
service department, received...after the decision has become 
final." 38 C.F.R. § 3.156(c).  In such cases, the prior 
decisions as to that issue are "reconsidered" based on all 
the evidence, thus negating the finality of the prior 
decisions regarding that claim.  In this case, there existed 
a prior final Board decision on the claim for service 
connection for a psychiatric disorder in September 1988.  

In reconsidering the claim, the record indicates that the 
veteran had been awarded the Vietnam Service Medal, the 
Combat Infantry Badge, and the Vietnam Cross of Gallantry.  
Therefore, the veteran had the medals which demonstrate his 
participation in combat during his period of active duty in 
Vietnam.  Moreover, the previously submitted service medical 
records clearly showed that he had received treatment for an 
anxiety reaction and adult adjustment disorder with mixed 
emotional features, which were attributed to situational 
responses.  The service medical records received in April 
2000 were relevant in that they demonstrated a chronic 
psychiatric disorder during service.  As a result, the grant 
of service connection for a psychiatric disorder, diagnosed 
as PTSD, based upon the veteran's claim for such benefits 
must be made effective back to the date of receipt of the 
claim.  See also Lalonde v. West, 12 Vet. App. 377, 382 
(1999) ("[T]he effective date of an award of service 
connection is not based on the date of the earliest medical 
evidence demonstrating a causal connection, but on the date 
that the application upon which service connection was 
eventually awarded was filed with VA.").  Furthermore, as the 
June 10, 1987 claim was filed within one year of the 
veteran's discharge from the military, the effective date of 
service connection is June 1, 1987, the day following the 
veteran's separation from service.  See 38 U.S.C.A. 
§ 5110(b)(1) (West 2002) (the effective date of an award of 
service connection will be the day following separation from 
service, if a claim was received within one year of service 
separation.)  


IV.  Legal Analysis-Evaluation in excess of 30 percent from 
February 11, 1993 to June 21, 1995.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities. 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Evaluations are based upon lack of usefulness of the part or 
system affected, especially in self-support.  38 C.F.R. 
§ 4.10.  

In rating disability due to mental disorders, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign a rating based on 
all the evidence of record that bears on occupational and 
social impairment, rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  When evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign a rating solely on 
the basis of social impairment.  See 38 C.F.R. § 4.126(a), 
(b) (2006).  

The Board notes that, effective November 7, 1996, substantive 
changes were made to the schedular criteria for evaluating 
psychiatric disorders, including PTSD, as set forth in 38 
C.F.R. §§ 4.125-4.130.  See 61 Fed. Reg. 52695-52702 (1996).  
However, the Board notes that the revised PTSD regulations 
will not be addressed with regard to the period from February 
11, 2003 through June 21, 1995 because the revised law 
pertaining to the evaluation of PTSD does not allow for 
retroactive application prior to November 7, 1996.  When the 
new regulations were promulgated, the Secretary specifically 
indicated that November 7, 1996 was to be the effective date 
for the revisions.  See Schedule for Rating Disabilities; 
Mental Disorders, 61 Fed. Reg. at 52,695 (1996).  See 38 
U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. §§ 3.114(a), 
3.400(p) (2006).  

Under the regulations pertaining to psychiatric disabilities 
in effect prior to November 7, 1996, a 30 percent rating was 
indicative of definite impairment in the ability to establish 
or maintain effective and wholesome relationships with people 
and psychoneurotic symptoms resulting in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1993).  

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOGCPREC 9-93 (Nov. 9, 1993). The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c).  

A 50 percent rating under the regulations in effect prior to 
November 7, 1996 was warranted for considerable industrial 
impairment.  Such disability was demonstrated by an inability 
to maintain effective or favorable relationships with people 
such that one's reliability, flexibility, and efficiency 
levels were considerably impaired. A 70 percent rating was 
indicative of severe industrial impairment such that the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1993).  

In reviewing the medical evidence of record, the Board finds 
that the symptoms of the veteran's PTSD, during the period 
from February 11, 1993 to June 22, 1995, most nearly 
approximated a 30 percent disability rating, and no more, 
under the "old" regulations (definite industrial impairment).  
There is simply no reliable evidence during this time period 
that the veteran was considerably impaired such that a 50 
percent rating was warranted.  The record indicates that, at 
his personal hearing in February 1993, the veteran indicated 
that his current psychological condition was not violent or 
physical; he reported problems with stress, nervousness, 
social isolation, and some memory loss.  He was not receiving 
any treatment for his psychiatric disorder.  The veteran did 
testify that he was working as a mechanic.  In this regard, 
the Board finds that the preponderance of the evidence is 
against a finding of more than definite or moderately large 
social and industrial impairment during the period from 
February 11, 1993 to June 21, 1995.  Accordingly, a 
disability rating in excess of 30 percent for PTSD, during 
that period, is not warranted.  


ORDER

An effective date of June 1, 1987 for the grant of service 
connection for PTSD is granted.  

An evaluation in excess of 30 percent for PTSD for the period 
from February 11, 1993, to June 21, 1995, is denied.  



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


